FIFTH DIVISION
                              MCFADDEN, P. J.,
                             GOBEIL and LAND, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   August 15, 2022




In the Court of Appeals of Georgia
 A22A0799. NEWSOME v. GRAHAM.

      MCFADDEN, Presiding Judge.

      This appeal challenges the denial of a motion to dismiss a petition for custody

modification based on alleged insufficient service of process; but the evidence

supports the trial court’s finding that service was perfected when the process server

left copies of the petition and summons with appellant’s wife at their residence. The

appeal also challenges the enforcement of a settlement agreement; but the record

shows without dispute that the parties reached such an agreement and announced its

terms on the record during a bench trial. So we affirm.

      1. Facts and procedural posture.

      Wehman Newsome and Sonya Graham are the parents of minor child J. A. N.

Newsome and Graham, who were never married, agreed to a permanent parenting
plan which the trial court incorporated into a final consent order, awarding primary

physical custody of the child to Graham and visitation rights to Newsome. Two years

later, Graham filed a petition to modify custody, alleging that Newsome’s behavior

had caused J. A. N. to have emotional problems.

      Newsome moved to dismiss the petition, claiming insufficient service of

process. The trial court denied the motion to dismiss and the case proceeded to a

bench trial. During the trial, the parties announced that they had reached a settlement

agreement; recited the terms on the record, which included Graham having sole legal

and physical custody of the child, Graham paying all unpaid medical expenses of the

child, and Newsome paying certain attorney and guardian ad litem fees; and indicated

that the terms as recited at the hearing would later be memorialized in writing for the

parties’ signatures. Upon questioning by the trial judge, Newsome expressly

confirmed that he agreed with all the terms of the settlement agreement as read into

the record.

      Graham subsequently filed a motion to enforce the settlement agreement

because Newsome refused to sign the document memorializing the agreement that

had been announced at the bench trial. The trial court granted Graham’s motion to

enforce the settlement agreement. Newsome brought this pro se appeal.

                                          2
      2. Appellant’s brief.

      Newsome’s initial appellate brief does not comply with the rules of this court.

Among other deficiencies, it does not contain citations to the record or a sequence of

arguments following the order of properly enumerated errors. See Court of Appeals

Rule 25. The fact that Newsome is “proceeding pro se does not relieve [him] of his

obligation to comply with the rules of this [c]ourt. Our requirements as to the form

of appellate briefs were created, not to provide an obstacle, but to aid parties in

presenting their arguments in a manner most likely to be fully and efficiently

comprehended by this [c]ourt.” Cooper v. State, 358 Ga. App. 212, 212-213 (854

SE2d 557) (2021) (citation and punctuation omitted). We note that Newsome’s reply

brief rectifies some of the deficiencies of his initial brief. To the extent the arguments

in his reply brief do not exceed the scope of the arguments discernible from his initial

brief, we will consider such claims of error. See Perez v. Atlanta Check Cashers, 302

Ga. App. 864, 867 n.3 (692 SE2d 670) (2010) (party may not use reply brief to

expand enumeration of errors).

      3. Motion to dismiss.

      Newsome contends that the trial court erred in denying his motion to dismiss

for insufficient service of process. We disagree.

                                            3
             Where a defendant claims there was a failure of service, the trial
      court has the authority to decide as a factual matter whether service has
      occurred. This finding will not be disturbed as long as there is some
      evidence to support it. Further, when a defendant in a lawsuit challenges
      the sufficiency of service, he bears the burden of showing improper
      service. The process server’s return of service can only be set aside upon
      evidence which is not only clear and convincing, but the strongest of
      which the nature of the case will admit.

Newsome v. Johnson, 305 Ga. App. 579, 581 (1) (699 SE2d 874) (2010) (citation,

punctuation, and emphasis omitted).

      In the instant case, the process server’s affidavit of service provided that he

served Newsome with copies of the summons and petition by placing them at the feet

of the occupant of Newsome’s residence, who had refused to open the door of the

residence. At the hearing on the motion to dismiss, Newsome’s wife gave testimony

confirming that she had received documents when the process server slid them

underneath the door of the residence, that she saw “Sonya Graham v. Wehman

Newsome, Sr.” on the top sheet of the documents, and that she gave the documents

to Newsome. Moreover, Newsome himself admitted at the hearing that he had

received the served documents from his wife and he acknowledged that he had timely

filed an answer to the petition; but he further claimed that the served paperwork

contained only the summons with sheets of blank paper beneath it and that he later


                                          4
received the petition by mail from Graham’s counsel. Graham’s counsel, however,

stated in his place that he had given a copy of the petition to the process server, who,

as noted above, swore by affidavit that he had served Newsome with both the petition

and summons.

      Under these circumstances, there was sufficient evidence to support the trial

court’s finding that proper service had in fact occurred pursuant to OCGA § 9-11-4

(e) (7), which permits service of the summons and complaint “by leaving copies

thereof at the defendant’s dwelling house or usual place of abode with some person

of suitable age and discretion then residing therein[.]” See also Tavakolian v. Agio

Corp., 304 Ga. App. 660, 665 (4) (697 SE2d 233) (2010) (service proper under

OCGA § 9-11-4 (e) (7) where copies of summons and complaint were left on garage

floor of defendant’s residence with defendant’s wife). Newsome has thus “failed to

carry his burden of showing improper service, and the trial court was correct in

denying [his] motion to dismiss[.]” Jacobson v. Garland, 227 Ga. App. 81, 84 (1)

(487 SE2d 640) (1997) (service proper where copies of summons and complaint were

left with defendant’s wife on the ground outside the door of their residence).

      3. Enforcement of settlement agreement.



                                           5
      Newsome challenges the trial court’s grant of Graham’s motion to enforce the

settlement agreement. The challenge is without merit.

             When a motion to enforce a settlement agreement is decided
      without an evidentiary hearing, as in this case, the issues raised are
      procedurally analogous to those in a motion for summary judgment.
      Accordingly, the court must view the evidence in the light most
      favorable to the nonmoving party, and the movant must show that the
      documents, affidavits, depositions, and other evidence in the record
      reveal that there is no evidence sufficient to create a jury issue on
      whether a settlement was reached. On appeal, we apply a de novo
      standard of review to the trial court’s determination to enforce the
      settlement agreement.

Miller v. Miller, 356 Ga. App. 142, 142-143 (846 SE2d 429) (2020) (citation and

punctuation omitted).

      So viewed, the evidence in the record reveals that there is no jury issue on

whether a settlement was reached. As recounted above and as found by the trial court,

Newsome and Graham “came to an agreement on all outstanding issues which was

read into the record [at the bench trial]. Upon questioning by the [c]ourt, all parties

agreed to the terms of the agreement. There is no dispute that an agreement existed

between these parties[.]”

      The trial court did not err in enforcing the oral agreement reflected by the

transcript of the bench trial since “oral settlement agreements are enforceable if their


                                           6
existence is established without dispute.” Strategic Law, LLC v. Pain Mgmt. &

Wellness Centers of Ga., 343 Ga. App. 444, 446-447 (a) (806 SE2d 880) (2017). See

also Lecroy v. Massey, 185 Ga. App. 828, 829 (366 SE2d 215) (1988) (Uniform

Superior Court Rule 4.12 provides that “[o]ral agreements, if established, are

enforceable”). It is true that “where the very existence of the agreement is disputed,

it may only be established by a writing.” Reichard v. Reichard, 262 Ga. 561, 564 (2)

(423 SE2d 241) (1992) (citation and punctuation omitted). But contrary to

Newsome’s argument, there was no dispute as to the existence of the settlement

agreement. “That the [parties] in the present case had reached an agreement is without

doubt based on the [transcribed] colloquy[ announcing the settlement terms at the

bench trial].” Ray v. Ray, 263 Ga. 719, 720 (438 SE2d 78) (1994) (rejecting claim of

a dispute about the existence of a settlement agreement where colloquy at a hearing

showed that a settlement had been reached). See also Tranakos v. Miller, 220 Ga.

App. 829, 833 (1) (470 SE2d 440) (1996) (“written transcripts satisfy the writing

requirement by providing certainty and finality as to the exact terms of the

agreement”). Consequently, Graham’s “motion to enforce [the] settlement

[agreement] was properly granted under the circumstances regardless of whether



                                          7
[Newsome] signed the [document memorializing the terms of the oral] agreement.”

Ray, supra.

      Judgment affirmed. Gobeil and Land, JJ., concur.




                                       8